Citation Nr: 1546549	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-37 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a Tailor's bunion, bilateral foot condition, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for plantar fasciitis, to include as secondary to a service-connected disability.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a distal fibula fracture of the right ankle.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from October 1989 to December 1991, and from January 1991 to September 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims for increased ratings for residuals of a distal fibula fracture of the right ankle and a left ankle sprain, and service connection for a Tailor's bunion (bilateral foot condition) and plantar fasciitis including on a secondary basis.  

In July 2013 the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record.  

In April 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development has been completed and the case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, left plantar fasciitis disorder is shown to be causally related to his service-connected right ankle disability.

2.  Resolving doubt in favor of the Veteran, right foot Tailor's bunion disorder is shown to be causally related to his service-connected right ankle disability.

3.  The Veteran's service-connected right and left ankle disabilities are manifested by moderate limitation of motion throughout the entire claim period.


CONCLUSIONS OF LAW

1.  Left plantar fasciitis is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  A right foot Tailor's bunion is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for an evaluation in excess of 10 percent for a right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2014).

4.  The criteria for an evaluation in excess of 10 percent for a left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that the notice requirements have been satisfied.  A September 2007 letter informed the Veteran of the evidence required to substantiate service connection and increased evaluation claims.  The letter informed the Veteran how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining. 

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records and identified private treatment records are in the file.

The Veteran underwent VA examinations in April 2008 and May 2014 to assess the severity of his right and left ankle disabilities.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his right and left ankle disabilities have worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of above, the Board concludes that the prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The July 2013 Travel Board hearing focused on the elements necessary to substantiate the claims; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claims; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must 'explain fully the issues' and 'suggest the submission of evidence that may have been overlooked').  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.

In this decision, the Board has granted entitlement to compensation for left plantar fasciitis and a right foot Tailor's bunion.  As this represents a complete grant of the benefits sought on appeal, no additional discussion of VA's duty to notify and assist is necessary.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Service Connection claims

      A.  Law and Regulations

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In deciding claims, VA adjudicators are directed to assess the probative value (competency and credibility) of both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally incapable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service-connection claim).

      B.  Factual Background

The Veteran asserts he has plantar fasciitis and Tailor's bunion due to his service-connected right and left ankle disabilities.  

In June 2007 private treatment records, the Veteran complained of pins and needles and pain of the right foot.  X-rays of the right foot revealed no fracture or dislocation and no infracalcaneal exostosis.  He did have a mild Tailor's bunion on the fifth metatarsal head of the right foot.

A June 2007 prescription indicates the Veteran was prescribed custom orthotics for plantar fasciitis and Tailor's bunion by Dr. N., D.P.M.

An October 2007 letter from Dr. G., D.O., stated that the Veteran had plantar fasciitis due to recurring left ankle sprains and a Tailor's bunion due to recurring right ankle sprains.  The Veteran's increased instability of both ankles was the probable cause of these conditions.  Initial treatment has included rest, anti-inflammatory medications, and supportive footwear such as arch supports and custom orthotics. 

According to an October 2007 statement from Dr. N., D.P.M., the Veteran's pain was due to an abnormal stress on the dorsal and plantar surfaces of the feet.  There existed a biomechanical imbalance which was closely associated with this type of pain.  In order to relieve the Veteran's pain and keep him pain free in the future it was necessary for him to wear an orthotic.  By reestablishing proper balance, it was possible to eliminate abnormal pressure and stress on the Veteran's feet thus eliminating pain and, in many cases, the need for debilitating and expensive surgery.  

During an April 2008 VA examination, X-ray testing of both feet was normal.  There were no abnormal prominences about the head of the fifth metatarsal of the right foot or the left foot.  While the Veteran's history and complaints were noted to be compatible with a diagnosis of plantar fasciitis, the examiner could not confirm a diagnosis of Tailor's bunion since no bunion was found.  There were subjective complaints in the area of the fifth metatarsal, but the examiner noted he cannot attribute these complaints to a bunion.  A diagnosis of bunion could be made if there was a bony prominence or bunion present, but the examiner found none.  To attribute a diagnosis of plantar fasciitis and the pain of the fifth metatarsal to service was highly speculative and was not supported by objective records in the file.  The examiner noted that the podiatrist statement which indicated that the Veteran had an ongoing and daily gait abnormality producing plantar fasciitis and fifth metatarsal pain was highly speculative and the VA examiner could not propose a correlation between this Veteran's foot problem of plantar fasciitis and right fifth metatarsal pain with a rather benign avulsion fracture of the tip of the right lateral malleolus and a left ankle sprain which occurred in the early 1990s.

In a May 2008 statement, the Veteran asserted that his chronic bilateral ankle disabilities caused faulty foot mechanics leading to an abnormal pattern of walking.  This had adversely affected the way his weight was distributed when he was on his feet, causing the formation of plantar fasciitis on the left foot and Tailor's bunion on the right foot. 

In a May 2009 statement, Dr. A., D.P.M., stated the Veteran was evaluated and has a diagnosis of Tailor's bunion on the right foot. 

The Veteran's representative submitted a statement in May 2013.  The statement included a synopsis of a May 2009 private examination.  At that time, the Veteran had complaints of a very painful Tailor's bunion of the right foot.  The examiner noted that it was evident that a Tailor's bunion had been present for many years, increasing in severity and causing the need for prescription shoe gear and activity.  The Veteran complained of pain in the arch upon arising in the morning and after periods of rest.  Physical examination showed tenderness in the arch where he was experiencing mild plantar fasciitis.  

During a July 2013 Travel Board hearing, the Veteran asserted that his private podiatrist told him he has a Tailor's bunion and plantar fasciitis due to his service-connected ankle disabilities.  

In an August 2013 statement, Dr. A., D.P.M., stated the Veteran has been complaining of pain and discomfort due to plantar fasciitis.  The Veteran described it as located at the left inferior aspect of the heel.  There was tenderness to palpation and pain at the inferior aspect of the heel with dorsiflexion of the digits with additional involvement of the medial longitudinal arch.  It started several years ago and usually lasted for several hours.  It occurred intermittently.  Aggravating factors were prolonged standing and walking.  

The Veteran submitted a Foot Disability Benefits Questionnaire (DBQ) dated in August 2013.  The examiner noted diagnoses of plantar fasciitis and Tailor's bunion.  The examiner stated the Veteran was experiencing severe pain coursing through the fascia tendons.  The Tailor's bunion was located on the right hallux and caused pain and swelling.  The Veteran also was noted to have hallux valgus, severe, on the right foot.  No imagining studies were done.  Upon physical examination, the examiner found tenderness to palpation and pain at the inferior aspect of the heel with dorsiflexion of the digits.  

During a May 2014 VA examination, the examiner noted a diagnosis of plantar fasciitis on the left and indicated there was no evidence of a Tailor's bunion deformity on physical examination.  There was no evidence of a fifth metatarsal exostosis on palpation and no evidence of skin irritation from shoes or bursa formation.  The Veteran reported having plantar fasciitis in the left foot and a painful Tailor's bunion of the right foot.  He stated his foot conditions became symptomatic between 2002 and 2005.  He denied symptoms of plantar fasciitis in the right foot.  The examiner noted no evidence of hallux valgus condition.  The examiner opined that the Veteran's plantar fasciitis and subjective Tailor's bunion symptoms were less likely as not caused by or due to his service-connected ankle sprains and avulsion fracture of the right lateral malleolus.  There was no evidence of a Tailor's bunion or plantar fasciitis until the mid-2000s.  If his service-connected ankle condition were responsible for his current foot symptoms, the examiner stated he would have expected the symptoms to have occurred in a more timely manner.  There was no evidence of abnormal gait which would impose abnormal biomechanical forces to the feet resulting in his current symptoms.  His plantar fasciitis and fifth metatarsal symptoms were likely coincidental to his service-connected ankle condition.  

A November 2014 statement from the Veteran's primary physical therapist indicated that after examining the Veteran, reviewing his chart, and reviewing his medical records, it was her opinion that the Veteran's plantar fasciitis and Tailor's bunion were due to faulty foot mechanics caused by his current bilateral ankle conditions.  Additionally, she stated that the Veteran's physical injuries in service as noted in his record caused or contributed to his plantar fasciitis and Tailor's bunion. 

      C.  Analysis

Although the VA examiner found the Veteran's plantar fasciitis of the left foot and subjective Tailor's bunion of the right foot disorder was not due to service or service-connected disability, the private evidence in the file indicates the Veteran has plantar fasciitis and a Tailor's bunion caused by his service-connected ankle disabilities.  The Board has considered the Veteran's right and left foot complaints on separation from service, current right Tailor's bunion and left foot plantar fasciitis diagnoses, and the Veteran's private podiatrist's report that his left and right foot disorders are due to his service-connected right and left ankle disabilities.  

Therefore, the Board concludes that, at the very least, the evidence for and the evidence against the claims is in relative equipoise.  When the evidence for and against a claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claims for service connection are granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating Claims

      A.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran essentially contends that his right and left ankle disabilities are more disabling than contemplated by the current 10 percent disability evaluations.

The Veteran's residuals of distal fibula fracture, right ankle disability, have been evaluated under Diagnostic Code 5262.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula and assigns a 10 percent evaluation for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent evaluation is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Veteran's left ankle disability is rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limited motion; and a 20 percent rating is warranted for marked limited motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

'Slight', 'moderate,' and 'marked' limited motion are not defined by the diagnostic criteria.  By way of reference, however, normal range of motion in the ankles is from 0 to 20 degrees of dorsiflexion (i.e., lifting toes up), and 0 to 45 degrees of plantar flexion (i.e., pointing toes down).  38 C.F.R. § 4.71a, Plate II.

      B. Factual Background

In a June 2007 private treatment record, the Veteran reported he had a "bad ankle."  The Veteran asserted that if he walked to avoid foot pain, it aggravated his ankle pain.  If he walked to avoid ankle pain, it will cause plantar fasciitis.  

In an October 2007 statement, Dr. G., D.O., stated the Veteran had increased instability of both ankles.  Initial treatment included rest, anti-inflammatory medications, and supportive footwear such as arch supports and custom orthotics. 

During an April 2008 VA examination, the Veteran complained that the left ankle caused continued symptoms with increased instability since 1997.  If he walked on uneven terrain, he developed swelling in the lateral aspect of the left ankle and he reported that his left ankle tended to twist into inversion perhaps 1 to 2 times per month.  This flare-up would produce swelling which would last 3 to 4 days and limping for 2 to 3 days.  He would treat this with Ibuprofen and soaking.  With regard to the right ankle, the Veteran also complained of increased instability.  He reported that the right ankle tended to invert and twist into inversion when walking on uneven ground which occurred perhaps either 1 to 2 times or 2 to 4 times a month.  Range of motion of the ankle as measured with a goniometer repetitively demonstrated dorsiflexion of 20 degrees with plantar flexion of 40 degrees with the knees in flexion position.  Varus and valgus stress of each ankle was done manually and there was no visible or palpable evidence of increased ankle motion.  That is, no evidence of ligament instability was found.  Further anterior and posterior drawer testing of the ankles did not reveal instability.  There was no crepitus on motion or soft tissue swelling about the ankles or feet.  No degenerative changes of the ankles were shown on x-ray.  The diagnoses were avulsion fracture tip right distal fibula, healed and sprain left ankle. 

In a May 2008 statement, the Veteran reported that over time the nature of his bilateral ankle disabilities had caused increased pain and increased instability.  With the increased instability of both ankles, he had incurred recurring bilateral ankle sprains.  The increased instability had caused untrustworthiness of both ankles on uneven terrain and/or with quick movements to the left or right.  

A May 2009 letter from the Veteran's private treating podiatrist indicated the Veteran had bilateral ankle instability. 

In a May 2009 letter, the Veteran argued that his bilateral ankle disabilities had caused increased pain and increased instability.  With the increased bilateral ankle instability he had incurred recurring bilateral ankle sprains.  The Veteran stated that this increased instability had caused untrustworthiness of both ankles on uneven terrain and/or with quick movements to the left or right. 

A May 2013 statement from the Veteran's representative described a private evaluation by the Veteran's private podiatrist dated in May 2009.  At that time, the examiner noted the Veteran's previous history of chronically spraining his ankle.  The examination included assessment of mild anterior drawer sign of both ankles indicating some instability.  Treatment included ankle braces and discussion of the Veteran's treatment options. 

During a July 2013 Travel Board hearing, the Veteran testified that due to the weakening of his ligaments around his ankle, he sprained his ankle once or twice a month.  He treated with ice and wraps or a brace.  

In an August 2013 statement, Dr. A., D.P.M., stated the Veteran complained of pain and discomfort located in his left and right ankles.  The Veteran had a history of recurring ankle sprains, specific to his right ankle.  The podiatrist recommended the Veteran use orthotic supports and to utilize a night split (nonambulatory).  Without proper orthotics and ankle supports, the Veteran's condition could worsen over time and require surgical intervention to control his pain.

The Veteran submitted an Ankle Conditions DBQ signed by his private podiatrist in August 2013.  The diagnosis was bilateral ankle strain.  He noted the Veteran had bilateral ankle instability due to reoccurring ankle sprains.  The examiner noted the Veteran reported flare-ups and continuous turning of the ankle causing constant pain, swelling, and an unstable feeling in the ankles.  The examiner noted the Veteran had plantar flexion to 10 degrees and dorsiflexion to 10 degrees in the right and left ankle.  The examiner noted that the range of motion abilities may change during excessive walking and running.  Current pain and measurements were continuous at 10 degrees.  The podiatrist stated the Veteran had additional limitation of range of motion of the ankle following repetitive use testing.  Functional loss after repetitive use was noted as less movement than normal, weakened movement, incoordination, and pain on movement, swelling, instability, and interference with sitting, standing and weight bearing in both ankles.  The Veteran demonstrated localized tenderness or pain on palpation of both ankles.  Strength was noted as 1/5 or palpable or visible muscle contraction but no movement.  Anterior drawer tests were not performed, but talar tilt test showed laxity in both ankles.  Ankylosis was noted in the right ankle with abduction, adduction, inversion or eversion deformity and in poor weight-bearing position.  The examiner indicated the Veteran had had a stress fracture of the lower extremity on the right with instability of the ankle in 2009, reoccurring.  The podiatrist found the Veteran's condition caused unstable bilateral ankles.  His ankle continuously turned when walking or running.  His condition had worsened since his initial diagnosis in 2009. 

During a May 2014 VA examination, the examiner reviewed the claims file and noted a diagnosis of bilateral sprain and right avulsion fracture of the fibula on the right in 1992.  Upon examination, the examiner noted plantar flexion to 40 degrees with no objective evidence of painful motion in both ankles.  Dorsiflexion was noted to 15 degrees with no objective evidence of painful motion bilaterally.  Repetitive use testing showed no change in range of motion.  Localized tenderness of pain was noted on the right.  Strength was noted as 5/5 in both ankles.  Anterior drawer test and talar tils test showed no laxity.  There was no evidence of ankylosis of either ankle.  There was no evidence the Veteran had "shin splints", stress fracture, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or that the Veteran underwent a talectomy (astragalectomy).  X-ray reports from that time showed no evidence of fracture dislocation, bone production or destruction.  The examiner noted the Veteran's ankle condition did not impact his ability to work.  The examiner noted that bilateral ankle functional impairment due to pain or repetitive use, fatigue, weakness, lack of endurance, or incoordination and flare-ups could not be specified as degrees lost without resorting to speculation.  The range of motion of the joint was performed three times with no change in strength, stability, or degrees of motion. 

In a November 2014 statement from the Veteran's treating physical therapist, she noted that the Veteran's ankle disabilities had caused increased pain and increased instability.  The instability had created "giving-way" sensations with the accompaniment of chronic low-grade swelling and pain.  This had caused long-term weakening of the ankles and greatly increased the frequency of the ankle sprains.  The increased instability had caused untrustworthiness of both ankles on uneven terrain and/or with quick movements.  

      C. Analysis

In this case, the Veteran's left ankle is rated under Diagnostic Codes 5299-5271 for limitation of motion.  The Veteran's right ankle disability is rated under Diagnostic Code 5262 for impairment of the tibia and fibula.  However, the Board finds that the Veteran's right ankle disability is more accurately rated under Diagnostic Code 5271 for limitation of motion of the ankle as the Veteran has no current objective findings of malunion of the tibia and fibula, but has findings of limited of motion of the right ankle.

The Board considered the private treatment records as well as the VA examination reports and finds these records do not show more than moderate limitation of motion in either the left or right ankle.  Therefore, higher ratings are not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Although the private DBQ provided by the Veteran indicated 10 degrees of dorsiflexion (out of 20 degrees of what is considered normal dorsiflexion), and 10 degrees of plantar flexion (out of 45 degrees of what is considered normal plantar flexion), the May 2014 VA examiner found range of motion limited to 15 degrees of dorsiflexion and full range of motion on plantar flexion.  The Board finds the May 2014 VA examiner's findings to be more probative than the private evaluation submitted by the Veteran.  There are internal inconsistencies which negate the findings of the private examiner.  For instance, the private examiner noted the Veteran had ankylosis of both ankles, but also noted that he had range of motion to 10 degrees on both dorsiflexion and plantar flexion.  The examiner also noted that the Veteran had 1/5 or no joint movement on either plantar flexion or ankle dorsiflexion, which, again, is inconsistent with the range of motion findings.  In this case, the Board finds the May 2014 VA examination to be the more accurate evidence of the Veteran's current left and right ankle disabilities.   

While the private DBQ submitted by the Veteran indicates ankylosis with abduction, adduction, inversion or eversion deformity under Diagnostic Code 5270, this rating only applies for ankle ankylosis in plantar flexion less than 30 degrees or between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  The private DBQ also noted ankylosis in poor weight-bearing position.  Under Diagnostic Code 5272, subastragalar or tarsal joint ankylosis is rated according to whether weight-bearing position is good or poor.  However, given that the examiner noted a range of motion to 10 degrees for both dorsiflexion and plantar flexion, there is no objective evidence of ankylosis.  Ankylosis is defined as 'immobility and consolidation of a joint due to disease, injury, surgical procedure.'  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 'stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,' citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Veteran does not have ankylosis of the ankle, subtalar and/ or tarsal joint, as noted on the May 2014 VA examination report.  Therefore, Diagnostic Codes 5270 and 5272 do not apply.

Diagnostic Code 5273 addressing malunion of the os calcis or astragalus also does not apply, as there is no such impairment shown.  In addition, Diagnostic Code 5274, is not applicable, as the medical evidence does not show a history of astragalectomy.

The Board has considered functional impairment due to pain and pain on use.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the VA examination in May 2014 reflects that there was no additional functional impairment after repetitive use testing to include additional loss of extension, fatigue, weakness, lack of endurance, or incoordination upon repetitive testing.  Furthermore, neither the credible lay nor the competent medical evidence shows such functional loss that meets the criteria for the next higher disability rating.  The current disability ratings assigned contemplate the functional impairment of the Veteran's right and left ankle disabilities.

The Veteran contends that he is entitled to an increased rating for his left and right ankle disabilities.  He is competent to describe the symptoms he is experiencing with respect to this service-connected ankle disabilities, and the Board finds him generally credible in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide competent clinical evidence on matters requiring such expertise such as the nature and severity of the disability in question in light of the applicable rating schedule criteria.  In this regard, while the Board has considered and evaluated the Veteran's subjective complaints in this case in the assignment of the appropriate rating in this case, the Board has accorded greater weight to the reported objective clinical findings of the medical professionals who examined the Veteran's ankles and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent is not warranted for the left and right ankle disabilities.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered. However, the record does not show the Veteran has been rendered unemployable as a result of his left or right ankle disability.  The May 2014 VA examination report specifically noted that the Veteran's ankle disabilities did not impact his ability to work.  Therefore, any inferred TDIU claim is inapplicable in this case.

	D.  Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does show that the available schedular evaluations for the Veteran's service-connected ankle disabilities are inadequate.  The symptomatology associated with the Veteran's right and left ankle disabilities includes pain, limitation of motion of the ankles, and instability.  However, the diagnostic codes 5270 to 5274 do not specifically contemplate instability.  Therefore, the established criteria fail to show that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Nonetheless, there is nothing in the record to indicate that the service-connected ankle disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to service connection for a right Tailor's bunion is granted.

Entitlement to service connection for left plantar fasciitis is granted.

Entitlement to a disability rating in excess of 10 percent for residuals of a distal fibula fracture right ankle is denied.

Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


